DETAILED ACTION
Priority
This application discloses and claims only subject matter disclosed in prior application no 14768490, filed 2/19/14, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
It is noted that claim 1 is the only pending independent claim and this claim recites “a cylindrical body”; however, there is no support for this language in the prior filed application. Rather, the prior filed application provides support for “a cylindrical base” (see 14768490 Page 3, paragraph 4) and not for this new requirement that the entire body be cylindrical. Additionally, the language “attachment band” in claim 1 has no support in the originally filed disclosure, such that this language is also new and in claim 7, the language indicating that the two tapered portions meet at a midpoint of the body is new matter as this language was also not present in the originally filed disclosure and the figures do not clearly illustrate these features nor does anything indicate the figures are to scale. Therefore this language and the pending claims have an effective filing date of 6/28/28, the date the pending claims were filed with the office. 
Specification


    PNG
    media_image1.png
    268
    517
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    326
    582
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    581
    570
    media_image3.png
    Greyscale

The original disclose did not mention this length or the length extending between these ends as applicant is attempting to amend into the disclosure. 

    PNG
    media_image4.png
    113
    491
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    198
    564
    media_image5.png
    Greyscale

The original paragraph describing Figure 5 was very limited and applicant has now added a host of new information that does not have support in the original disclosure including first and second tapered portions meeting at a midpoint when the disclosure did not describe any structural relationship between these components or dimensions and the original disclosure did not discuss this embodiment in combination with any attachment band as now recited on Page 4. These specifics do not have clear support in the figures and do not have original written description support such that they are new matter. 
Applicant is required to cancel the new matter in the reply to this Office Action.
Drawings
The replacement drawings were received on 10/24/20. These drawings are accepted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keenan (US 20160270502).
Claim 1: Keenan discloses a method for attaching a hair accessory to extend a length and a volume of a ponytail (see Fig 1) [0020] the method comprising: gathering a bundle of a user’s natural scalp hair; securing the bundle into a ponytail with a bobble (20) [0020] thereby forming a ponytail with the bundle of hair, pressing a hair accessory (10) through the bobble and into the ponytail (see Fig 1); wherein the hair accessory includes a cylindrical body (16) including a proximal end and a distal end with the distal end connected to or forming an attachment band (12; note applicant’s own original disclosure does not indicate these are separate structures, this is new language added with a series of changes objected to above, see Figs 1-3) and the attachment band (12) secures a weft of hair extension [0020] to the hair accessory. 
Claim 5: Keenan discloses the invention of claim 1 and further discloses the cylindrical body having a first tapered portion (12) and a second tapered portion (14, see Figs 1-2). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP-252 (JP 52-051252) in view of Keenan (US 20160270502). 
Claims 1-2 and 8 discloses a hair extension accessory (1) for use in extending a length and a volume of a person’s hair because that is what a hair extension is for and does (see Fig 1). The hair accessory including a cylindrical body including a proximal end (top of 5, Fig 1) opposite a distal end (bottom of 5, Fig 1) with the bottom forming an attachment band that secures a weft of hair (see Fig 4) to the accessory (see Figs 1 & 4). The cylindrical body is provided with a plurality of barbs to secure the hair accessory in position in use because this is what barbs do. JP-252 does not disclose any particular method of installing the hair accessory. 
JP-252 discloses the invention essentially as claimed except for the method comprising placing this barbed hair accessory within a ponytail formed by a bundle of gathered hair secured within at least one bobble and pressing the accessory through the bobble and into the ponytail to secure the accessory in place. Keenan, however, teaches a method for attaching hair accessories in a user’s natural hair in order to extend a length and a volume of a ponytail (see Fig 1) [0020] the method comprising: gathering a bundle of  a user’s natural scalp hair and securing it into a ponytail with a bobble (20) [0020] to form a ponytail from the bundle, pressing a hair accessory (10) through the bobble and into the ponytail (see Fig 1); wherein the hair accessory includes a cylindrical body (16) including a proximal and a distal end with the distal end connected to or forming an attachment band (12; note applicant’s own original disclosure does not indicate these are separate structures, this is new language added with a series of changes objected to above, see Figs 1-3). The attachment band (12) secures a weft or hair extension [0020] to the hair accessory. Keenan teaches disposing hair extension accessories within ponytails formed by securing gathered hair within an elastic bobble to form the ponytail in order to allow a user to add length and volume to a ponytail hairstyle. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the method of JP-252 by installing the barbed extension of JP-252 into a ponytail using the method of Keenan in order to allow a user to add volume and length and decoration to a ponytail hairstyle when desired. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keenan (US 20160270502) in view of Iwata (US 5769101).
Claim 7, Keenan teaches the method of claim 5 and discloses the cylindrical body to have its greatest diameter at the ends with a thinnest central section (see Figs 1 & 3). 
Keenan discloses the invention essentially as claimed except for the accessory being shaped so that the first tapered portion increases in diameter form the proximal end to a midpoint of the cylindrical body and the second tapered portion decreasing in diameter from the midpoint of the cylindrical to the attachment band. Iwata, however, teaches that hair accessories for modifying the shape of ponytails (see Figs 4-5) can come in a variety of shapes including having a largest diameter at the ends (see Fig 7A) and that this style of hair accessory is interchangeable with one having a shape such that there are multiple tapered portions (see Figs 7B & 7C) so that the first tapered portion increases in diameter form the proximal end to a midpoint of the cylindrical body and the second tapered portion decreasing in diameter from the midpoint of the cylindrical to the attachment band (see Figs 7B & 7C). In other words, Iwata teaches it is an obvious matter of design choice to substitute a shape with larger proximal and distal ends for a first tapered portion increasing in diameter form the proximal end to a midpoint of the cylindrical body and the second tapered portion decreasing in diameter from the midpoint of the cylindrical to the attachment band in hair accessories in order to achieve different shapes and styles and accommodate different users and their preferred styles. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the method of Keenan by providing the accessory with a shape that tapers repeatedly or that tapers outwardly in view of Iwata in order to allow a user to achieve different hair shapes and styles and accommodate different users and their preferred styles and the proposed modification is to modify the accessory of Keenan by providing it in the shape of Figures 7B or 7C of Iwata which would result in a first tapered portion increasing in diameter form the proximal end to a midpoint of the cylindrical body and the second tapered portion decreasing in diameter from the midpoint of the cylindrical to the attachment band as claimed. 
Response to Arguments
Applicant's arguments filed 10/24/20 have been fully considered but they are not persuasive.
Applicant argues that amending the disclosure to remove the language “cylindrical body” overcomes the priority issues, however, the claims still recite “cylindrical body” so an amendment solely to the disclosure does not overcome the priority issue. 
Applicant then argues the original figures provide support for “a cylindrical base having tapered portions meeting at a midpoint”; however, nowhere does the prior disclosure indicate that the figures are to scale or that the tapered portions meet at a midpoint of the base. The figures are not clear enough to determine if these tapered portions meet at an exact center of the body or close to the center and the figures cannot be relied upon for specific dimensions because they are not to scale. 
The arguments regarding the art rejection pertain to the priority filing date issues, and as discussed above, the claims were not amended to remove the language “cylindrical body”. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Thursday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772